United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 3, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-20258
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JONATHAN M. TAMPICO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-485-1
                      --------------------

Before DAVIS, EMILIO M. GARZA and PRADO, Circuit Judges

PER CURIAM:*

     Jonathan M. Tampico appeals from the district court's

judgment resentencing him after remand to consider the impact of

Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002).       The

district court re-examined the evidence in Tampico's case and

determined that it was sufficient to support his conviction even

in light of Free Speech Coalition and resentenced Tampico to the

same term of imprisonment originally imposed.   Tampico argues

that the district court erred in concluding that he was only

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-20258
                                  -2-

entitled to be resentenced after the reversal of the judgment by

the Supreme Court and that the district court misinterpreted this

court's remand language.   We conclude that the Supreme Court's

remand for further consideration in light of Free Speech

Coalition did not invalidate Tampico's conviction and sentence,

and the district court did not misapply our mandate on remand by

re-examining the evidence.    See United States v. Slanina, 313
F.3d 891, 892 (5th Cir. 2002).

     Tampico also argues for the first time on appeal that the

district court failed to give him an opportunity to allocute at

the resentencing hearing, and that such error requires automatic

reversal.   We recently concluded that unobjected-to errors

resulting from a denial of the right to allocution under FED. R.

CRIM. P. 32 are subject to plain error review.    United States v.

Reyna, __ F.3d __ (5th Cir. Jan. 26, 2004)(en banc), 2004 WL
113479 at *5, pet. for cert. filed, __ U.S.L.W. __ (U.S. Feb. 9,

2004)(No. 03-8903).   We decline to exercise our discretion under

plain error review because we conclude that the alleged error did

not seriously affect the fairness, integrity, or public

reputation of the judicial proceedings.     Id. at *7-8; see United

States v. Olano, 507 U.S. 725, 732 (1993).

     AFFIRMED.